UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) UNDER THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 11) Steinway Musical Instruments, Inc. (Name of Issuer) Ordinary Common Stock, par value $0.001 (Title of Class of Securities) (CUSIP Number) Hansin Kim, Esq. Lee Anav Chung White & Kim LLP 520 S. Grand Avenue, Suite 1070 Los Angeles, California 90071 (213) 341-1602 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) September 19, 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report theacquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box ¨. CUSIP No.858495104 13D Page1of 5 1 NAME OF REPORTING PERSONS Samick Musical Instruments Co, Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC (1) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Republic of Korea NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASSREPRESENTED BY AMOUNT IN ROW (11)– 0.0% 14 TYPE OF REPORTING PERSON CO (1)See Item 3 in Amendment No. 5 filed by the Reporting Persons on June 7, 2011. CUSIP No.858495104 13D Page 2of 5 1 NAME OF REPORTING PERSONS Opus Five Investment 1, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO (1) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION California NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASSREPRESENTED BY AMOUNT IN ROW (11)– 0.0% 14 TYPE OF REPORTING PERSON PN (1)See Item 3 in Amendment No. 5 filed by the Reporting Persons on June 7, 2011. CUSIP No.858495104 13D Page3of 5 1 NAME OF REPORTING PERSONS Opus Five Investment, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO (1) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASSREPRESENTED BY AMOUNT IN ROW (11)– 0.0% 14 TYPE OF REPORTING PERSON PN (1)See Item 3 in Amendment No. 5 filed by the Reporting Persons on June 7, 2011. CUSIP No.858495104 13D Page4of 5 1 NAME OF REPORTING PERSONS Jong Sup Kim 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO (1) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Republic of Korea NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASSREPRESENTED BY AMOUNT IN ROW (11)– 0.0% 14 TYPE OF REPORTING PERSON IN (1)See Item 3 in Amendment No. 5 filed by the Reporting Persons on June 7, 2011. CUSIP No.858495104 13D Page5of 5 1 NAME OF REPORTING PERSONS Sam Song Caster Co., Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO (1) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Republic of Korea NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASSREPRESENTED BY AMOUNT IN ROW (11)– 0.0 % 14 TYPE OF REPORTING PERSON CO (1)See Item 3 in Amendment No. 5 filed by the Reporting Persons on June 7, 2011. This Amendment No. 11 to Schedule 13D (this “Amendment”) amends the Statement on Schedule 13D filed on November 13, 2009 by Samick Musical Instruments Co., Ltd., a Korean corporation (“Samick”), Opus Five Investment 1, LP, a California limited partnership (“Opus LP”), Opus Five Investment, LLC, a Delaware limited liability company, Jong Sup Kim and Sam Song Caster Co., Ltd., a Korean corporation (collectively, the “Reporting Persons”), as amended on April 1, 2010, October 8, 2010, December 21, 2010, May 5, 2011, June 6, 2011, June 27, 2011, February 21, 2013, July 11, 2013, August 13, 2013 and September 10, 2013 (as amended, the “Schedule 13D”).Except as otherwise set forth herein, the information contained in the Schedule 13D remains in effect, and, unless otherwise indicated, each capitalized term used but not defined herein shall have the meaning assigned to such term in the Schedule 13D. Item 4.PURPOSE OF TRANSACTION. Item 4 of the Schedule 13D is hereby amended by adding the following: On September 19, 2013, Steinway Musical Instruments, Inc. (the “Issuer”), Pianissimo Holdings Corp. (“Parent”) and Pianissimo Acquisition Corp. (“Purchaser”) announced that Purchaser had accepted for payment all shares of Ordinary Common Stock, par value $0.001 per share, of the Issuer (the “Shares”) that had been tendered pursuant to Purchaser’s previously announced tender offer, and that Purchaser and the Issuer had completed the merger of Purchaser with and into the Issuer pursuant to the Agreement and Plan of Merger, dated as of August 14, 2013, among Parent, Purchaser and the Issuer.As a result of the foregoing transactions, the Reporting Persons no longer beneficially own any Shares. Item 5.INTEREST IN SECURITIES OF THE ISSUER. Item 5 of the Schedule 13D is hereby amended by adding the following: As a result of the transactions described in Item 4, above, the Reporting Persons do not beneficially own any Shares, and ceased to be beneficial owners of more than five percent of the Shares on September 19, 2013. SIGNATURES After reasonable inquiry and to the best of each of the undersigned’s knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. September20, 2013 SAMICK MUSICAL INSTRUMENTS CO., LTD. By:/s/ Jong Sup Kim Name: Jong Sup Kim Title: Chairman OPUS FIVE INVESTMENT 1, LP By:/s/ Kyung Min Park Name: Kyung Min Park Title: Sole Member of General Partner OPUS FIVE INVESTMENT, LLC By:/s/ Kyung Min Park Name: Kyung Min Park Title: Sole Member SAM SONG CASTER CO., LTD. By:/s/ Kang Log Lee Name: Kang Log Lee Title: Director /s/ Jong Sup Kim Jong Sup Kim
